DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Komori (US 7,524,115 B2) in view of Akasako (US 5,564,188).
	Regarding claim 1, Komori teaches a manufacturing method for a bearing device (Title; Abstract) including an inner shaft member (2), an outer ring member (1) that has cylindrical shape and is provided on an outer side of the inner shaft member (2) in a radial direction, a plurality of rolling elements (3) that are provided between the inner shaft member (2) and the outer ring member (1), and a cage (6) that holds the plurality of rolling elements (Fig 2; Col 5, Ln 26-35), the manufacturing method comprising:
A first coating process of applying a coating (17) over a first member (1) that is one of the inner shaft member and the outer ring member (Fig 2; Col 6; Ln 29-30);
An assembling process of assembling the coated first member (1), a second member (2), the rolling elements (3), and the cage (6) into an 
A second coating process of applying a coating (17) to a required portion of the second member (2) in the assembly (Col 6, Ln 47-52).
While Komori teaches the absence of coating on the raceway surface for rolling contact with the rolling elements (Fig 2), Komori does not teach the first coating process is applied all over a first member and then afterwards a removal process removes part of the coating by machining the first member.
Akasako teaches a method for producing a rolling guide unit (Title; Abstract). Akasako further teaches applying a coating on the entirety of the member (1) and a removal process of, after a coating process, removing part of the coating by machining the member for forming a raceway surface (1a) for rolling contact with rolling elements (Fig 3; Col 3, Ln 57-69; Claim 5).
It therefore would have been obvious, during a method of manufacturing a bearing with a coating as taught by Komori to substitute the method of coating particular areas of a first member with a method of coating the entirety of the first member and then machining the first member for forming a raceway surface for rolling contact with the rolling elements as taught by Akasako to give the same result. Having the coating on the first member and not the raceway surface of the rolling elements protects the first member from corrosion yet maintains dimensional accuracy on the raceway surface.
Regarding claim 2, the preferred embodiment of Komori further teaches
the first member (1) is the outer ring member (Fig 2);
the second member (2) is the inner shaft member (Fig 2);
the inner shaft member (2) includes an inner shaft having a flange (2a) at one side in an axial direction (Fig 2); and
in the second coating process, a coating (17) is applied to one side of the inner shaft (2) in the axial direction, includes the flange (2a) (Fig 2; Col 6, Ln 45-48).
The preferred embodiment of Komori does not teach the inner shaft member includes an inner ring and a clinch portion that is part of the inner shaft.
However, the second preferred embodiment of Komori teaches the bearing includes an inner shaft member (2) includes an inner ring (2B) that has annular shape and is mounted at the other side of the inner shaft in the axial direction, and a clinch portion (2b) that is part of the inner shaft (2) and that is provided to prevent the inner ring (2B) from coming off to the other side in the axial direction (Fig 4; Col 8, Ln 41-43).
It therefore would have been obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the preferred method of Komori such that the inner shaft member includes an inner ring and a clinch portion to prevent the inner ring from coming off.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of Akasako as applied to claim 2 above, and further in view of Sakamoto (US 2005/0047698 A1).
Regarding claim 3, Komori teaches the bearing device further includes a seal (7, 8) that is provided on one side of an annular space in the axial direction, the annular space is provided between the inner shaft member (2) and the outer ring member (1) (Fig 2; Col 5, Ln 39-41).

Sakamoto teaches a bearing unit (Title; Abstract) and further teaches the bearing device further includes a seal (26a, 26b) that is provided on one side of an annular space in the axial direction, the annular space is provided between the inner shaft member (2) and the outer ring member (1). Sakamoto further teaches in a coating process, a portion of the inner shaft member (8a, 16a) at one side in the axial direction, including a flange (10a), is placed inside a paint chamber, the other side in the axial direction where the seal and the clinch portion are provided, is placed outside the paint chamber, and work for applying a coating is performed inside the paint chamber (Fig 1; [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the method of the second coating process of Komori with the technique of placing the inner shaft member at one side in the axial direction including a flange in a paint chamber as taught by Sakamoto to obtain the predictable result of a providing a protective coating (see MPEP2143(B)).
Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive. Applicant's Remarks are italicized below followed by Examiner's explanation.
… There would have been no reason to modify the process in Komori to apply a coating solely all over the outer member 1 and to include a removal process of, after the first coating process, removing part of the coating by machining the outer member for forming a raceway surface for rolling contact with the rolling elements. 
In this regard, Komori is explicitly directed to applying the coating to very specific parts of the rolling bearing, as discussed above and in further detail in columns 6, line 28 to column 10, line 32. None of these specific parts include the raceway surfaces 4 and 5… As discussed above, Komori instead relies on specifically coating parts other than the outer member 1, the alleged first member. Komori does so in order to ensure corrosion protection beyond the scope of the first member, as shown in Figure 2, for example, where both members are coated. Thus, there is simply no reason or rationale for modifying Komori with Akasako in the manner suggested…Moreover, dimensional accuracy is the sole result of the grinding process and unrelated to the coating process in Akasako. Therefore, the Examiner’s proposed modification, i.e., to protect…is not a rational underpinning…

Examiner agrees that Komori does not teach a step of removing a part of the coating on the first member. However, as Applicant has also stated, Komori does not teach the coating is on the raceway surfaces. Examiner agrees that dimensional accuracy is obtained by not having a layer of coating on the raceway surfaces. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). While one method to achieve a first member with coatings on a specific area is to only apply coating to those certain areas as taught by Komori, Akasako also teaches that it is known in the art to apply coating all over a first member and then grind the coating on rolling surfaces. The benefit of corrosion resistance and dimensional accuracy is achieved by doing so.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726